Citation Nr: 0823740	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06 23-340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased rating for tendinitis of the 
shoulder, currently evaluated as 10 percent disabling. 

2. Entitlement to an increased rating for allergic rhinitis 
and asthma related allergy, currently evaluated as 10 percent 
disabling. 

3 Entitlement to an increased (compensable) rating for 
residuals, stress fracture, left tibia. 

4. Entitlement to an increased (compensable) rating for 
status post excision of nail of the second and fourth toes of 
the right foot due to onychomycosis. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to 
October 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office, which granted a 10 percent rating for 
tendinitis of the left shoulder. On a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993). 
Therefore, the increased rating claim for tendinitis of the 
left shoulder is still in appellate status. The RO denied 
increased ratings for residuals of a stress fracture, left 
tibia; status post excision of the second and fourth toes of 
the right foot; and allergic rhinitis and asthma related 
allergy. 

The issues of an increased rating for tendinitis of the left 
shoulder, status post excision of nail of the second and 
fourth toes of the right foot due to onychomycosis, and 
allergic rhinitis and asthma related allergy being remanded 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The veteran also appears to raise the issue of entitlement to 
service connection for sinusitis, secondary to his service-
connected allergic rhinitis and asthma related allergy. That 
issue is not inextricably intertwined with the issues on 
appeal. See Harris v. Derwinski, 1 Vet. App. 180 (1991). It 
is referred to the RO for appropriate action. 




FINDING OF FACT

The veteran's residuals of a stress fracture, left tibia 
manifests no malunion of the tibia.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a stress fracture, left tibia, has not been 
approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Code 5262 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in December 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
March 2006. Further, since the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 


In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the veteran's claim, the veteran 
received notice in March 2006 as to evidence he should 
provide VA to substantiate his claim. He was told that he 
should provide information as to the effect his conditions 
had on his employment and type of medical treatment received 
as a result of the conditions. He was told that he could 
submit evidence from his employers as to time lost from his 
job due to his conditions, job performance. He could submit 
statements discussing his disabilities' symptoms from people 
who have witnessed how they affect him. He was told that VA 
could assist him in obtaining medical records, employment 
records, and records from other Federal agencies. In his 
substantive appeal (VA Form 9) the veteran complained about 
the level of competency of his VA examination and he was 
reexamined in December 2006. 

In February 2007, the veteran was issued a Supplemental 
Statement of the Case (SSOC) which readjudicated the claim 
and in the process, reiterated to the veteran the rating 
criteria. He was provided a SSOC form giving him the 
opportunity to provide additional evidence to support his 
claim. None was received. Thus, any error in failing to 
provide the veteran sufficient notice at the outset did not 
affect the essential fairness of the claim, and post-
adjudicatory notice rendered any facial non-compliance with 
Vazquez-Flores not prejudicial. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, VA medical 
evidence, and statements from the veteran. There are no known 
additional records or information to obtain. The veteran was 
offered a Board hearing; he declined. As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claim.

Analysis of the Claim 

The veteran contends that his service-connected residuals of 
a fracture of the left tibia are more severe than the current 
evaluation reflects. Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the preponderance of 
the evidence is against the claim for an increased rating for 
residuals of a fracture of the left tibia. Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992). 

Service connection was established for residuals of a 
fracture of the left tibia by rating decision of April 1994. 
A noncompensable rating was assigned for the disability, 
effective from October 1992. The evaluation of the disability 
has been in effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

The veteran's residuals of a stress fracture of the left 
tibia is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5262 for impairment of the 
tibia and fibula. 

Under 38 C.F.R. § 4.71a, DC 5262, a 10 percent rating is 
warranted for malunion of the tibia and fibula with slight 
knee or ankle disability. A 20 percent rating is warranted 
for malunion of the tibia and fibula with moderate knee or 
ankle disability. A 30 percent rating is warranted for 
malunion of the tibia and fibula with marked knee or ankle 
disability, while a 40 percent rating is warranted for 
nonunion of the tibia and fibula with loose motion requiring 
a brace.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions." 38 C.F.R. § 4.6.

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45.

Functional loss of the left knee is considered in light of 
the inability of the left knee to perform work-like movements 
with respect to normal excursion, strength, speed, 
coordination, and endurance. 38 C.F.R. § 4.40. Factors to 
consider include the following: less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination; pain on movement, swelling, deformity, and 
atrophy of disuse; instability of station; disturbance of 
locomotion; and interference with sitting, standing, and 
weight bearing. 38 C.F.R. 
§ 4.45.

The veteran was seen for his annual clinic visit at VA in 
September 2002, September 2003, and September 2004. In 
September 2002, the veteran described knee pain that was 
fairly stable at that time. He took Ibuprofen as needed. In 
September 2003, he again described fairly stable left leg and 
knee pain resolved by Ibuprofen. In September 2004, he stated 
that his knee pain had resolved. He also indicated that he 
went running a couple of times per week. 

The veteran underwent VA examination in January 2005. He 
related that he had a stress fracture of the left tibia in 
service and at the time of the examination, he continued to 
have left tibia pain. He stated that he had flare-ups of left 
tibia pain approximately twice a week, lasting one to two 
days. During that time, he stated he had more pain and 
dysfunction and needed to further favor his left lower leg - 
the tibia area. He complained of left tibia pain when he 
walked longer than 15 to 20 minutes, but he stated that he 
could continue to walk. 

The examiner reported that he escorted the veteran into the 
examination room and indicated that the veteran exhibited a 
fairly normal gait. Physical examination of the left tibia 
showed no gross abnormality of color, deformity, or swelling. 
There was no malunion, or non union of the tibia. No wounds 
were seen draining, ulcerated, or red. There was no 
suggestion of nonunion. Palpation of the left tibia showed no 
abnormality of temperature, crepitus, or swelling. There was 
tenderness over both the medial and lateral aspect of the 
tibia in the middle and distal one-third of the tibia. The 
pertinent diagnostic assessment was stress fracture of the 
left tibia. 

The veteran underwent additional VA examination in 
December 2006. The veteran indicated that he had a left 
tibial stress fracture after running in service. The veteran 
stated that his left tibia disorder would flare-up and he 
would have edema. If he tried to run, it would hurt. 
Increased walking also hurt. He had described decreased 
ability to have any cardiovascular exercise. He stated that 
he used a stationary bicycle, but was only able to tolerate 
five minutes. He stated that he found stairs difficult to 
navigate. 

Physical examination of the left leg and knee showed no 
tenderness along the shaft of the tibia. He had a slight 
patellar click with flexion and extension. There was no pain 
throughout the motion. He stated that it had to be flaring up 
or increased activity. There was good stability. Lachman's 
test and McMurray's test proved negative. There was no muscle 
atrophy. Range of motion of the left knee was flexion of 
140 degrees, with normal of 140 degrees, extension of 
0 degrees, with normal as 0 degrees. There was equal muscle 
strength of the lower extremities. After repetitive motion of 
the left knee testing for pain, weakness, and fatigability, 
there was no change in range of motion or pain pattern that 
had been described prior to activity. The pertinent diagnosis 
was healed stress fracture of the left tibia with left knee 
strain. 

After a thorough review of the medical evidence, it is shown 
that the veteran's residuals of a stress fracture of the left 
tibia is appropriately rated as noncompensable. None of the 
medical evidence shows that the veteran has malunion or 
nonunion of the tibia. Although the veteran complained of 
pain and flare-ups of the left knee, the medical evidence of 
record presented contrary findings. There was an indication 
that the veteran, as late as September 2004, was running two 
times a week. He stated that he was unable to tolerate his 
stationary bicycle more than five minutes at a time, but he 
also indicated that he was able to walk for 15 to 20 minutes 
without pain, but even with the pain, he still had the 
ability to walk. Physical examination at all times throughout 
the appeals period either described his tibia or left knee 
pain as resolved, or showed no symptomatology of pain during 
examination. 

Based on the foregoing, the residuals of stress fracture of 
the left tibia were adequately rated noncompensable 
throughout the appellate period. In sum, the Board finds that 
the preponderance of the evidence does not approximate 
findings for a compensable rating for residuals of a stress 
fracture of the left tibia. 


ORDER

An increased (compensable) rating for residuals of a stress 
fracture of the left tibia is denied. 


REMAND

The veteran asserts that his tendinitis of the left shoulder, 
status post excision of the nail of the second and fourth 
toes of the right foot due to onychomycosis and allergic 
rhinitis and asthma related allergy are more severe than the 
current evaluations reflect. 

The veteran indicates in his medical evidence that he uses 
Proventil, two puffs, twice a day, for his asthma related 
allergy, and that he also uses daily corticosteroids cream 
for treatment of his nail disability. However, there are no 
medical records reflective of this treatment in the claims 
folder. 


Under the law, a claimant for VA benefits has the 
responsibility to present and support the claim. 38 U.S.C. § 
5107(a). As to his respiratory and right toenail 
onychomycosis claims, the veteran should produce prescription 
receipts reflecting evidence that he was prescribed these 
medications by his physician for daily use. 

Additionally, his medical records indicate that he was seen 
in the emergency room in Syracuse, New York for treatment of 
his respiratory condition in 2003. There is no indication in 
the record whether this treatment was performed at the VA 
Medical Center or at a private medical facility. The AMC/RO 
should be informed of the facility the veteran was treated at 
for his respiratory condition and these medical records 
should be obtained. 

Finally, the veteran underwent a VA examination in 
December 2006. During the examination, the veteran was not 
able to be assessed for his left shoulder disability because 
he refused to move his shoulder. The Board finds that the 
examination report should be returned to the examiner for 
clarification. 

Based on the foregoing, this case is REMANDED for the 
following:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for his allergic 
rhinitis and asthma related allergy, that 
is not evidenced by the current record. 
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. In particular:

a. Medical records for emergency 
treatment in 2003 in Syracuse, New 
York, should be specifically sought. 



b. The veteran will be requested to 
produce prescription forms revealing 
he has been prescribed Proventil and 
corticosteroids for treatment of his 
respiratory disability and 
onychomycosis, respectively. 

c. With regard to any attempt to 
obtain such records:

If the requested records are 
held by a department or agency 
of the Federal government, 
efforts to obtain such records 
must continue until it is 
determined that they do not 
exist or that further attempts 
to obtain them would be futile. 
The non-existence or 
unavailability of such records 
must be verified by each 
Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

If the requested records are 
held by a health care provider 
or facility not associated with 
the Federal government, notify 
the veteran and his 
representative in accordance 
with the provisions of 
38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2. Return the VA orthopedic examination 
of December 2006, and the veteran's 
claims folder, to the examiner for 
purposes of ascertaining the current 
nature and severity of his service-
connected left shoulder tendinitis. If 
the examiner is no longer available, the 
veteran must be afforded a new VA 
examination, and the examiner must 
specifically acknowledge receipt and 
review of the claims folder and a copy of 
this remand in conjunction with the 
examination. The examiner is asked to 
address the following:

a. Provide the range of motion of 
the left shoulder (forward flexion, 
abduction, internal and external 
rotation), expressed in degrees. 
State also, whether the veteran can 
elevate the left arm to shoulder 
level, midway between side and 
shoulder level, or only 25 percent 
from the side. 

b. Determine whether the left 
shoulder exhibits weakened movement, 
excess fatigability, or 
incoordination and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to any weakened movement, excess 
fatigability, or incoordination. The 
examiner should express an opinion 
on whether pain could significantly 
limit functional ability during 
flare-ups or when the left shoulder 
is used repeatedly over a period of 
time. This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.

c. The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

d. All appropriate clinical, 
radiological and diagnostic testing 
must be conducted. The examiner must 
report as to whether there exists 
any objective evidence by way of 
such clinical findings to support 
the veteran's report of the severity 
of his left shoulder disability, in 
particular as to effective range of 
motion and loss of function. 

3. Arrange for the veteran to undergo a 
VA dermatological examination for the 
purpose of ascertaining the current 
nature and severity of his service-
connected onychomycosis of the right 
foot. The claims file must be made 
available to the examiner for review, and 
the examiner must acknowledge such 
receipt and review of such materials in 
any report generated as a result of this 
remand. The examiner must respond to the 
following:

a. Does the veteran's right second 
and fourth right toe onychomycosis 
manifest in dermatitis or eczema. If 
so, indicate whether 5 percent but 
less than 20 percent or 20 to 
40 percent of the exposed areas are 
affected; or systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs are required 
for a total of less than six weeks 
during the past 12 month period; or 
six weeks or more but not 
constantly, or near constant use 
required of corticosteroids during 
the past 12 month period. 



b. The examiner is required to 
indicate whether the use of 
corticosteroids is necessary or 
required and if so, with what 
frequency during a 12 month period. 

Thereafter, the RO/AMC will readjudicate the issues of an 
increased rating for tendinitis of the left shoulder, status 
post excision of the nail of the second and fourth toes of 
the right foot, due to onychomycosis, and allergic rhinitis 
and asthma related allergy. The RO/AMC must ensure that all 
directed factual and medical development as noted above is 
completed. In the event that the examination reports do not 
contain sufficient detail, the RO/AMC must take any 
appropriate action by return of the report to the examiner 
for corrective action. See 38 C.F.R. § 4.2. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case, which sets forth the applicable legal criteria 
pertinent to this appeal, to include the laws and regulations 
on increased rating. They should be given an opportunity to 
respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


